DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the amendment filed January 17, 2022. As directed by the amendment, claims 2, 9-10, 13, 16 have been amended and claims 1, 8, 15, 17-21 has/have been added/cancelled. As such, claims 2-7, 9-14, 16 remain under consideration in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-4, 6-7, 10-17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hananouchi et al. (US 2013/0018378), hereinafter “Hananouchi”.
Regarding claim 2, Hananouchi discloses a patient-specific glenoid guide (1) for guiding an object toward a glenoid face of a scapula of a patient for implantation of a prosthetic device, the glenoid guide comprising: a patient-specific portion (bottom portion) having at least one patient-specific surface (4) that is configured to nest and closely conform to a corresponding surface of the glenoid face to position the at least one patient-specific surface at a predetermined position relative to the glenoid face (¶56); a drill guide (9) extending through the patient-specific portion along a first alignment axis configured preoperatively with a patient-specific orientation and insertion location (¶69); and a feature (10) 
Regarding claim 3, Hananouchi discloses the glenoid guide of claim 2, wherein the feature comprises a block that is elevated from a side of the patient-specific portion opposing the at least one patient-specific surface (FIG. 3).  
Regarding claim 4, Hananouchi discloses the glenoid guide of claim 3, wherein the block is configured to be held or otherwise contacted by a thumb of the surgeon (¶78).  
Regarding claim 6, Hananouchi discloses the glenoid guide of claim 2, wherein the at least one patient- specific surface is configured to engage and nest with an anterior rim of the glenoid face (¶8, ¶30).  
Regarding claim 7, Hananouchi discloses the glenoid guide of claim 2, wherein the at least one patient- specific surface is configured to nest with one or more of a superior, inferior and posterior portionRESPONSE TO RESTRICTION REQUIREMENTPage 3 Application Number: 16/547,626Dkt: 5394.830U11 Filing Date: August 22, 2019 Title: PATIENT-SPECIFIC GLENOID GUIDES of a rim of the glenoid face (¶8, ¶30).  
Regarding claim 10, Hananouchi discloses the glenoid guide of claim 2, wherein the feature extends above and outward of a portion of the patient-specific peripheral surface forming the lip (FIGS. 3-4).  
Regarding claim 11, Hananouchi discloses the glenoid guide of claim 2, further comprising a patient-specific peripheral surface portion configured as a negative of a coracoid surface of the patient (¶8).  
Regarding claim 12, Hananouchi discloses the glenoid guide of claim 2, wherein the glenoid guide further includes an alignment notch (5) for marking the glenoid face.  
Regarding claim 13, Hananouchi discloses a glenoid guide (1) for guiding an object toward a glenoid face of a scapula of a patient for implantation of a prosthetic device, the glenoid guide 
Regarding claim 14, Hananouchi discloses the glenoid guide of claim 13, wherein the glenoid portion comprises a patient-specific portion having at least one patient-specific surface (4) that is configured to nest and closely conform to a corresponding surface of the glenoid face to position the at least one patient-specific surface at a predetermined position relative to the glenoid face (¶69).  
Regarding claim 16, Hananouchi discloses the glenoid guide of claim 13, wherein the block is configured to be held or otherwise contacted by a thumb of the surgeon (¶78).  
Allowable Subject Matter
Claim 9 is allowed.
Response to Arguments
In response to Applicant's argument that Hananouchi fails to disclose “a patient-specific peripheral surface forming a peripheral lip configured as a negative of a glenoid rim of the patient,” Examiner respectfully disagrees. Paragraph 68 states “Thus, in particular embodiments the shape of one contact element and its position on the fixture is such that, when positioned on the bone, it grabs onto or around the anatomical features such as the posterior notch or the coracoid process. Thus in particular embodiments such a contact element may be hook-shaped, such that it can grab on or around the anatomical feature.” Such a hook feature qualifies as the “peripheral lip” recited in claim 2. Additionally, the lip is identified in Figure 4 (reproduced below).

    PNG
    media_image1.png
    283
    354
    media_image1.png
    Greyscale

Regarding claim 13, Applicant argues that the Office Action “makes no effort to recite any corresponding element or passage in Hanonouchi,” the “feature” was identified as 10 in original claim 13. Claims 15 and 17 further describe the “feature” including a “block” which is the same component as the “feature” of Hananouchi. Therefore, all corresponding elements are accounted for.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775